Third Quarter Earnings CallOctober 29, 2009Exhibit 99.2 Cautionary Statements and Factors ThatMay Affect Future ResultsAny statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the PrivateSecurities Litigation Reform Act of 1995.Actual results may differ materially from such forward-looking statements. A discussion of factors that could cause actual results or events to vary is contained in the Appendix to this presentation and in the Company’s SEC filings.1 Agenda• Third Quarter 2009 Earnings,2009 and 2010 EarningsForecast and Outlook• Segment Results and
